Title: From Benjamin Franklin to John Whitehurst, 27 June 1763
From: Franklin, Benjamin
To: Whitehurst, John


Dear Sir
New York, June 27. 1763
Being here on a Journey to New-England, I received your Favour of March 18 with great Pleasure as it inform’d me of your and Mrs. Whitehurst’s Welfare.
As I was not at home to receive Mr. Tunnicliff and afford him personnally my Advice and Assistance, all I could do was to recommend him to some able and intelligent Friends there, who I am sure will be glad to serve him; and when I return, which I hope will be in about two Months I shall chearfully render him every Service in my Power.

I thank you for your kind Congratulations on my Son’s Marriage and Promotion. He and his Wife are safely arrived and settled. He is here at present with me, and desires his Respects to you.
My Compliments to Mr. Tissington and tell him a Silver Mine is discover’d here which they say is as rich as Potosi. Gen. Monckton carries over Specimens of the Ore.
Unluckily it lies under Water in the River. How it is to be work’d I know not, But as it is near the Shore perhaps it extends under the Bank into the Land and may there be wrought to Advantage. I have lately sent him, Mr. Tissington, a Catalogue of Ores, and Minerals found in these Parts. Remember me respectfully to Dr. Darwin. I shall be glad to see his Thoughts on Cold when he thinks fit to favour me with them. I am sure they will be ingenious and instructive.

Your new Theory of the Earth is very Sensible, and in most particulars quite Satisfactory. I cannot now give you my Sentiments fully upon it, this Ship just Sailing; but shall write you at large from Boston, where I expect to be some time.
I am glad to hear Mr. Harrison is like to obtain some handsome Encouragement. I have heard that Mr. Graham, (the famous Graham of your Trade) should say, Harrison deserv’d the Reward if it were only for his Improvements in Clockmaking: The Error of his Watch in the Voyage between Portsmouth and Portroyal in Jamaica, was it seems but 23 seconds of Time! A surprizing Exactness, if it holds. I never kept a Journal of the Weather but one Year. But have a Friend at Philadelphia who has kept it several Years, and I will get him to send you a Copy of it when I return.
I am ashamed to read here the Clamour of your political Scriblers against the Peace. Never did England make a Peace more truly and substantially advantageous to herself, as a few Years will evince to everybody; for here in America she has laid a broad and strong Foundation on which to erect the most beneficial and certain Commerce, with the Greatness and Stability of her Empire. The Glory of Britain was never higher than at present, and I think you never had a better Prince: Why then is he not universally rever’d and belov’d? I can give but one Answer. The King of the Universe, good as he is, is not cordially belov’d and faithfully serv’d by all his Subjects. I wish I could say that half Mankind, as much as they are oblig’d to him for his continual Favours, were among the truly loyal. Tis a shame that the very Goodness of a Prince, should be an Encouragement to Affronts. An Answer now occurs to me, for that Question of Robinson Crusoe’s Man Friday, which I once thought unanswerable, Why God no kill the Devil? It is to be found in the Scottish Proverb; Ye’d do little for God an the Deel were Dead.
I believe I desired you in a former Letter to deliver the Thermometer you was to make for me, well pack’d, to Mrs. Stevenson, who will pay you for it. The Derby China was so well pack’d that not even the thinnest part of the Foliage was Damag’d, It is much admired here. I am, with Sincerest Esteem, Dear Sir, Your most obedient humble Servant
B Franklin
Mr. Whitehurst.
 Endorsed:Dr Franklin 27 June 1763 to Mr Whitehurst [Note following endorsement:] (Indorsement by Dr. Hutton, whose daughter gave me the letter.)
